In an action for a divorce based on subdivision (5) of section 170 of the Domestic Relations Law, plaintiff appeals from an order of the Supreme Court, Nassau County, dated July 11,1980, which denied his motion for summary judgment. Order reversed, on the law, without costs or disbursements, and motion granted. There is no triable issue as to plaintiff’s substantial performance of the terms and conditions of the judgment of separation (see Vitale v Vitale, 37 AD2d 963; Schacht v Schacht, 32 AD2d 201). Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.